EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Braswell on 13 June 2022.

The application has been amended as follows: 
1. (Currently Amended) A safety system for a load carrying machine or vehicle, the safety system comprising:
a controller; 
a location sensing arrangement in electronic communication with the controller and configured to determine a location parameter of a load carried by the machine or vehicle;
a monitoring arrangement having:
one or more monitoring sensors in electronic communication with the controller, and 
one or more actuators in electronic communication with the controller and mechanically connected to the one or more monitoring sensors to control orientation of the one or more monitoring sensors; and
a visual device provided on the machine or vehicle, in electronic communication with the controller, comprising a projector with an adjustable orientation arranged to provide a visible beam; 
wherein the controller is configured to: 
receive the determined location parameter;
determine, based at least on a machine model with one or more dimensions of the machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load;
adjust, based on the determined projected area, (i) 

2. (Previously Presented) The safety system in accordance with claim 1, wherein the location sensing arrangement is mounted: 
adjacent a load, 
at a fixed part of the machine or vehicle, 
at key reference points outside the machine or vehicle, or 
at a moving part of the machine or vehicle.

3. (Previously Presented) The safety system in accordance with claim 1, wherein the location sensing arrangement comprises one or more location sensors configured to determine the location parameter.

4. (Previously Presented) The safety system in accordance with claim 1, wherein the determined location parameter is a three dimensional coordinate of a position of the load in three dimensional space.

5. (Previously Presented) The safety system in accordance with claim 3, wherein the one or more location sensors are geo-location sensors configured to communicate with a positioning system to determine the location parameter.

6. (Previously Presented) The safety system in accordance with claim 3, wherein the one or more location sensors are configured to determine a position of the load in three dimensional space relative to a ground or a surface upon which the machine or vehicle is situated.

7. (Previously Presented) The safety system in accordance with claim 3, wherein the location sensing arrangement comprises one or more mounting supports for mounting the one or more location sensors adjacent the load.

8. (Previously Presented) The safety system in accordance with claim 3, wherein each of the one or more location sensors is mounted at a unique spot on or adjacent the load and is configured to provide a unique location parameter relating to respective position of the respective spot in three dimensional space.

9. (Cancelled)

10. (Original) The safety system in accordance with claim 1, wherein the controller is configured to calculate size and shape of the load, and to use the calculated size and shape to determine the projected area.

11. (Previously Presented) The safety system in accordance with claim 1, further comprising a sizing arrangement having a plurality of sizing sensors each mounted on a respective extremities of the load, each of the sizing sensors is in electronic communication with the controller, and the controller is configured to receive output from each of the sizing sensors and to determine the size and shape of the load based on the outputs from the sizing sensors.

12. (Previously Presented) The safety system in accordance with claim 1, further comprising a user interface in electronic communication with the controller, the controller is configured to receive, via a user interface, size and shape information of the load from a user, and use the received size and shape information to determine the projected area.

13. (Previously Presented) The safety system in accordance with claim 1, wherein the one or more monitoring sensors are one or more video recording devices movably mounted on the machine or vehicle.

14. (Previously Presented) The safety system in accordance with claim 13, wherein the one or more video recording devices are configured to record the determined projected area and generate a video stream for electronic transmission to the controller.

15. (Previously Presented) The safety system in accordance with claim 14, wherein the controller is configured to overlay the determined projected area into the video stream to denote the determined projected area within the video stream, the video stream with the overlaid projected area is arranged to be displayed on a user interface such that a user can monitor movement of other people in and out of the determined projected area.

16. (Previously Presented) The safety system in accordance with claim 14, wherein the controller is configured to process the video stream and to detect if a worker enters the determined projected area.

17. (Previously Presented) The safety system in accordance with claim 1, wherein the one or more monitoring sensors comprises one or more of: still camera, stereo camera, depth camera, and 3D camera, wherein the one or more monitoring sensors are configured to monitor the determined projected area, the controller is configured to receive respective monitoring sensor output from the one or more monitoring sensors and to process the respective monitoring sensor output and detect if a worker enters the determined projected area.

18. (Previously Presented) The safety system in accordance with claim 1, further comprising an alarm, the controller is configured to activate the alarm if a worker enters the determined projected area.

19. (Previously Presented) The safety system in accordance with claim 1, further comprising one or more environmental sensors configured to detect one or more environmental parameters and to transmit the one or more environmental parameters to the controller.

20. (Previously Presented) The safety system in accordance with claim 19, wherein the controller is configured to determine the projected area using the one or more environmental parameters in combination with the location parameter.

21. (Previously Presented) The safety system in accordance with claim 19, wherein the controller is configured to determine a correction factor based on the one or more environmental parameters and to determine a projected area based further on the correction factor.

22. (Previously Presented) The safety system in accordance with claim 19, wherein the one or more environmental sensors comprises one or more of: an accelerometer, gyroscope, a wind sensor, an anemometer, and a humidity sensor.

23. (Previously Presented) The safety system in accordance with claim 19, wherein the controller can receive one or more environmental parameters via a user interface, the user interface is configured to prompt a user to input one or more environmental parameters.

24. (Cancelled)

25. (Cancelled)

26. (Previously Presented) The safety system in accordance with claim 1, further comprising a database in electronic communication with the controller, the database is configured to store at least the machine model and an environmental model, and the controller is configured to use the machine model, the stored environmental model, and the determined location parameter to determine the projected area.

27. (Previously Presented) The safety system in accordance with claim 26, wherein the amount of angular adjustment is determined by the controller mathematically using the machine model with one or more dimensions of the machine or vehicle.

28. (Previously Presented) The safety system in accordance with claim 18, wherein the alarm is any one or more of: an audible alarm, a visual alarm, a tactile alarm, a signal transmitted to a central alarm system, and a signal transmitted to a worker device of a worker within the determined projected area.

29. (Previously Presented) The safety system in accordance with claim 1, further comprising a sizing sensing component for measuring the size and shape of the load using an optical camera, stereo camera, depth camera, or 3D camera.

30. (Currently Amended) A method of controlling a safety system for a load carrying machine or vehicle, the method comprising steps of:
determining, using a location sensing arrangement, a location parameter of a load carried by the load carrying machine or vehicle; 
receiving, at a controller, the determined location parameter;
determining, at the controller, based at least on a machine model with one or more dimensions of the load carrying machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load; and
adjusting, based on the determined projected area, (i) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim recites ” 1. A safety system for a load carrying machine or vehicle, the safety system comprising:
a controller; 
a location sensing arrangement in electronic communication with the controller and configured to determine a location parameter of a load carried by the machine or vehicle;
a monitoring arrangement having:
one or more monitoring sensors in electronic communication with the controller, and 
one or more actuators in electronic communication with the controller and mechanically connected to the one or more monitoring sensors to control orientation of the one or more monitoring sensors; and
a visual device provided on the machine or vehicle, in electronic communication with the controller, comprising a projector with an adjustable orientation arranged to provide a visible beam; 
wherein the controller is configured to: 
receive the determined location parameter;
determine, based at least on a machine model with one or more dimensions of the machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load;
adjust, based on the determined projected area, (i) the one or more monitoring sensors to focus on the determined projected area to monitor the determined projected area; and (ii) the orientation of the projector so as to move the visible beam to illustrate the determined projected area.” 
The most remarkable prior arts are Beaulieu et al. (US 20150161872), Ericksson et al. (US 2015/0142277), F.P. Clark (US 1712650)  and Ford et al. (US 2015/0144582).
Beaulieu et al. is directed to systems and methods for warning of proximity in a worksite are disclosed. A second transceiver is detected at a first transceiver, wherein the first transceiver is a mobile wearable device, and wherein the first transceiver and the second transceiver are located at a worksite. An ad-hoc network is established, at the first transceiver, between the first transceiver and the second transceiver. A distance is calculated, at the first transceiver, in three dimensions between the first transceiver and the second transceiver based on the detecting the second transceiver. A first safety envelope is defined, at the first transceiver, about the first transceiver and a second safety envelope about the second transceiver. An alarm is issued, at the first transceiver, when the first safety envelope comes in contact with the second safety envelope.
Beaulieu et al. does not teach element of: receive the determined location parameter;
Ericksson et al. is directed to a current operating mode of a lifting device is determined as the lifting device is moving a load in an operating area. An object in the operating area is positioned, in whose area the operation of the lifting device is restricted in comparison with the operating area around the object. A difference between the current operating mode of the lifting device and the restricted operating mode to be applied in the object is determined. On the basis of the difference, the distance travelled by the lifting device is determined when the current operating mode of the lifting device is changed to the operating mode to be applied in the restricted object.
Ericksson et al. does not teach element of: adjust, based on the determined projected area, (i) the one or more monitoring sensors to focus on the determined projected area to monitor the determined projected area; and (ii) the orientation of the projector so as to move the visible beam to illustrate the determined projected area.
F.P. Clark is directed to a system of colored lights, mounted upon the bridge of the crane, and indicating, by color, the direction of travel of the, crane.' Thus, if a worker sees a red light on the crane he will know that it is travelling toward him, and if he sees a green light lie will know that it is moving away from him. But this type of signal is open to the serious objection that, in order for it to be at all effective, the workman must be looking at the crane, and since he is otherwise occupied, lie is not likely to have his attention directed upon the crane.
F.P. Clark does not teach element of: determine, based at least on a machine model with one or more dimensions of the machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load; and adjust, based on the determined projected area, (i) the one or more monitoring sensors to focus on the determined projected area to monitor the determined projected area; and (ii) the orientation of the projector so as to move the visible beam to illustrate the determined projected area.
Ford et al. is directed to a he crane has a hoist for performing a lifting operation and a controller for controlling operation of the crane. At least one sensor is provided for detecting the presence of a person in a safety region. The controller is configured to inhibit operation of the crane when the sensor detects a person in the safety region. The present invention also relates to a crane control system and a method of operating a crane.
Ford et al. does not teach element of: determine, based at least on a machine model with one or more dimensions of the machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load; and adjust, based on the determined projected area, (i) the one or more monitoring sensors to focus on the determined projected area to monitor the determined projected area; and (ii) the orientation of the projector so as to move the visible beam to illustrate the determined projected area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662